Title: From George Washington to Arthur St. Clair, 19 February 1783
From: Washington, George
To: St. Clair, Arthur


                        
                            Dear Sir,
                            Head Qrs Newburgh 19th Feb: 1783
                        
                        It is a considerable time since I received the Letter in which you informed me, it would be impossible for
                            you to return to the Army at the period appointed, on account of your pecuniary & domestic affairs.
                        Sympathizing deeply in your private distresses, I have delayed to recall your attention and presence to your
                            Command as long as the circumstances of Service, my own personal feelings, and the duty I owe to the public would suffer
                            me to do it.
                        Before the receipt of this Letter, you will have learnt my sentiments respecting the duties that are expected
                            of the General Officers of this Army, from a late Order transmitted to you Officially by the Adjutt General. in addition
                            to that information, I now take the liberty in this private & friendly manner to acquaint you, that in case you
                            wish to retain a Command in this Army it will be essential for you to come on immediately, prepared to remain with it; As
                            I must make it a point for every Officer who will have the honor of Commanding any Corps of Troops in it, to take upon
                            himself the charge & trouble of manoeuvring, disciplining and forming that Corps for the Field.
                        I do not here enter fully into the detail of the reasons which now make it particularly necessary for the
                            General Officers who have been long absent to join without loss of time; it will surely be sufficient to mention, that out
                            of Nine Generals assigned to the command of the Troops in this Cantonment Eight are either actually gone, or have made
                            applications to be absent at the same time, so that by gratifying their wishes (besides incurring reprehension from the
                            Public) the whole weight of the business, the cares, and the troubles of the Army, would devolve upon me, until a Sunshine
                            occasion, or a prospect of some brilliant operation should induce them to return & share the pleasures and honors
                            of Service.
                        I request you will be so kind as to give me an answer to this by the very next Post, and that you will
                            believe I am—with Sentimts of esteem & regard Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    